June 01, 2007


Ms. Megan Robbins Santee
Housing Authority of the City of Abilene
P.O. Box 60
Abilene, TX 79604-0060
Mr. Donald M. Hunt
Mullin Hoard & Brown, L.L.P.
P. O. Box 2585
Lubbock, TX 79408-2585

RE:   Case Number:  05-0631
      Court of Appeals Number:  11-02-00268-CV
      Trial Court Number:  22,513-B

Style:      ABILENE HOUSING AUTHORITY
      v.
      GENE DUKE BUILDERS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Patricia      |
|   |Henderson         |
|   |Ms. Sherry        |
|   |Williamson        |